McAdam, J.
The action was brought to recover the value of certain goods which the plaintiff claims the defendant, converted to his own use while in his care as a common carrier.
On May 4, 1893, Messrs. Shrimpton & Sons, of New York city, delivered at that place to the defendant, for transportation, a case of goods addressed to the plaintiff in Brooklyn. The defendant was an expressman, the proprietor of Dunlap’s Express, with a license for, and doing business in, New York city only. He did business with Shrimpton & Sons under an agreement “ to' receive freight from them and deliver it in the city,. and to forward other goods' that they would give us to other points outside of our territory.” There' was no special agreement to deliver in this case, and the defendant proved that, in accordance with the established usage and. custom, he delivered the goods .the samé' day he received them, at the end of his route, to the Windsor Express,' a connecting carrier, doing business in Brooklyn, for delivery to the plaintiff there.
That the goods were safely delivered to the Win'dsor Express by the defendant is clear, for that concern tendered them to the plaintiff at their place of destination. The plaintiff refused to accept delivery for some.reason that does not appear. After such, tender the goods were lost or disposed of by the Windsor Express
*35Since the plaintiff intrusted the shipping of the goods to Shrimpton & Sons, they,, in so shipping, acted as his agents, and as such had power to bind him in contract with the carrier as to the terms and conditions of transportation. Root v. R. R. Co., 76 Hun, 23; Jennings v. R. R. Co., 127 N. Y. 447; Shelton v. Trans. Co., 59 id. 258; Nelson v. R. R. Co., 48 id. 498; Rawson v. Holland, 59 id. 617. Under these circumstances, Dunlap undertook the responsibility only of delivering the goods as far as his route extended, and there delivering them to and forwarding them according to the established usage by the next connecting carrier, and this he did.
The judgment must, therefore, be reversed and á new trial ordered, with costs to the appellant to abide the event.
Bischoee, J., concurs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.